NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1690-15T3

TERESA D'ANGELO,

        Petitioner-Respondent,

v.

ARCHDIOCESE OF NEWARK/CHRIST
THE KING PREPARATORY SCHOOL,

     Respondent-Appellant.
_______________________________

              Argued September 25, 2017 – Decided October 30, 2017

              Before Judges Sabatino and Rose.

              On appeal from the New Jersey Department of
              Labor and Workforce Development, Division of
              Workers' Compensation, Claim Petition No.
              2013-1923.

              Joseph V. Biancamano argued the cause for
              appellant   (Biancamano  &   DiStefano,   PC,
              attorneys; Mr. Biancamano, on the briefs).

              Teresa J. Gundersen         argued    the   cause    for
              respondent.

PER CURIAM
     Respondent Archdiocese of Newark/Christ the King Preparatory

School appeals from a November 17, 2015 order of the Division of

Workers'    Compensation     finding    petitioner      Teresa   D'Angelo

permanently and totally disabled as a result of a compensable

injury, and awarding her counsel fees.            Respondent contends the

decision of the Judge of Workers' Compensation is erroneous in

numerous aspects.      We disagree, and affirm.

                                   I.

     Petitioner was employed by respondent as a school bus driver

when, on November 28, 2011, she sustained a gunshot wound to her

hip from a stray AK-47 bullet that entered the side of the vehicle.

The bullet lodged in petitioner's pelvis, and caused multiple

internal injuries.     Petitioner underwent surgery and treatment for

her physical injuries, and suffered from post-traumatic stress

disorder ("PTSD").

     A seven-day trial was held before the compensation judge on

non-consecutive days from October 14, 2014, through July 14, 2015.

Having   stipulated    the   incident   was   a    compensable   accident,

respondent's sole focus at trial was upon the nature and extent

of petitioner's disability.       Petitioner testified and presented

testimony   of   two    expert   witnesses;   her     employer   presented

competing testimony of two other expert witnesses.



                                    2                              A-1690-15T3
     Petitioner testified over the course of three trial days.

She described her complaints and limitations at the time of her

testimony compared to her health prior to the incident.               For

example, her energy level is reduced and her activities are

limited.    Petitioner testified further she suffers from anxiety

attacks, fears being alone at night, and feels depressed.

     Petitioner acknowledged she had been involved in two motor

vehicle accidents prior to the incident.         Although she did not

recall the injuries she sustained in the first accident in 1999,

petitioner testified she injured her cervical spine in the second

accident in 2007.     She did not miss work while she was treating

for neck pain.    Petitioner disclosed further she had treated with

a psychologist during the seven or eight years prior to the

accident    for   family   issues,   panic   attacks,   and   difficulty

sleeping.

     Before petitioner presented the testimony of her medical

experts, respondent sought to introduce testimony regarding her

pre-existing medical condition to determine whether Second Injury

Fund1 participation was warranted.       Although petitioner did not



1
  See N.J.S.A. 34:15-95; Sexton v. Cty. of Cumberland/Cumberland
Manor, 404 N.J. Super. 542, 555 (App. Div. 2009) ("allow[ing]
employers a credit if a work accident accelerates or aggravates a
preexisting   condition,  resulting   in   total  and   permanent
disability")(citing N.J.S.A. 34:15-95; N.J.S.A. 34:15-12(d)).

                                     3                           A-1690-15T3
file a formal motion to quash the subpoenas, the compensation

judge disallowed the testimony, finding it was not probative of

the sole issue before the court, that is, "the nature and extent

of   [p]etitioner's     permanent   disability       as   it   relates     to   the

compensable accident."      The compensation judge noted further that

a Second Injury Fund petition was not pending before the court.

      Both experts who testified on behalf of petitioner opined she

is   totally     and    permanently       disabled    from       the   incident.

Petitioner's orthopedic expert, Dr. Cary Skolnick, evaluated her

on November 4, 2013, and opined the injuries to her pelvis, hips,

abdomen and spine all were related to the incident, rendering her

one hundred percent totally and permanently disabled.

      When asked about the term on cross-examination, Dr. Skolnick

defined the concept of reasonable degree of medical probability

as "[s]omething that is more probable than not."                  He was unable

to   state     what    respondent   identifies       as    the     three     major

classifications of workers' compensation disability, and could not

provide the legal definition of permanency.               Respondent moved to

strike Dr. Skolnick's testimony as net opinion, and for failure

to comprehend the applicable legal terms.            The compensation judge

reserved decision and instructed respondent to brief the issue as




                                      4                                    A-1690-15T3
part of its findings of fact and conclusions of law at the

completion of trial.2

       Dr. Peter Crain, a board-certified psychiatrist, testified

as petitioner's neurology expert.             Dr. Crain evaluated petitioner

on   December   18,   2013,    and   diagnosed        her   with     lumbrosacral

plexopathy and PTSD.          Dr. Crain opined petitioner's physical

symptoms were permanent, and ascribed a neurological disability

of twenty-five percent.        Dr. Crain opined further petitioner's

PTSD   was   causally   related      to       the   incident   and    ascribed    a

psychiatric     disability     of    thirty-five         percent.       Although

petitioner informed Dr. Crain she had not had any panic attacks

prior to the incident, he acknowledged her prior records indicated

otherwise.    Dr. Crain testified, however, that petitioner's prior

panic attacks and anxiety had completely dissipated prior to the

incident.

       On cross-examination, Dr. Crain defined the term reasonable

degree of medical probability as "that for more reasons than not

based upon the evidence available, this person has the condition

that I diagnosed based upon these facts that I base my opinion



2
  The compensation judge did not rule specifically on the motion
in her final decision.   However, it is unclear from the record
whether respondent briefed the issue, inasmuch as its findings of
fact and conclusions of law were not included in its appendix on
appeal.

                                          5                               A-1690-15T3
upon."     Like Dr. Skolnick, he was unable to identify the three

types of disability set forth in the workers' compensation statute.

Respondent's motion to strike Dr. Crain's testimony, on the same

bases as its motion to strike Dr. Skolnick's testimony, was denied.

      Unlike petitioner's experts, both experts who testified on

behalf    of     respondent   opined     petitioner       is   not    totally      and

permanently disabled from the incident.             Dr. Malcolm Coblentz, an

expert in general surgery, determined partial total disability of

twelve and one-half percent for petitioner's abdomen, left iliac

vein,     and    umbilical    hernia;    fifteen        percent     partial      total

disability for her left hip and left iliac wing; ten percent for

her left leg; and no evidence of disability for her right pelvis.

      According to Dr. Coblentz, petitioner did not disclose to him

her prior motor vehicle accidents.           As such, respondent moved to

dismiss the action based on petitioner's allegedly "fraudulent"

answers to Dr. Coblentz.3 The compensation judge denied the motion

and   respondent's     subsequent       attempt    to     produce    in    evidence,

through    Dr.    Coblentz,   petitioner's        prior    cervical       MRI.     The


3
 See N.J.S.A. 34:15-57.4(c)(1)(providing, "[i]f a person purposely
or knowingly makes, when making a claim for benefits pursuant to
[N.J.S.A.] 34:15-1 et seq., a false or misleading statement,
representation or submission concerning any fact which is material
to that claim for the purpose of obtaining the benefits, the
division may order the immediate termination or denial of benefits
with respect to that claim and a forfeiture of all rights of
compensation or payments sought with respect to the claim.").

                                         6                                    A-1690-15T3
compensation judge reasoned respondent had not moved to dismiss

petitioner's claim or suppress her defenses prior to trial and,

as such, waived its discovery demand.

       Dr. Erin Elmore, a board-certified neurologist and expert in

neuropsychiatry, diagnosed petitioner with a sciatic nerve injury

from the gunshot wound, and determined a partial total neurological

disability   of   seven   and    one-half         percent.         Dr.    Elmore    also

diagnosed    petitioner   with     PTSD       and    recommended           psychiatric

treatment.    Having refused that treatment, Dr. Elmore estimated

petitioner's disability at five percent.

       In her comprehensive written decision, the compensation judge

found petitioner's testimony was "straightforward, to the best of

her ability and recollection, and very credible."                           The judge

detailed petitioner's testimony regarding the incident, treatment

and complaints, the latter of which the judge found "are of the

type   one   would   expect     given   the       nature     and    extent     of    her

significant injuries."

       In finding petitioner is totally and permanently disabled as

a result of the incident, the compensation judge observed "both

parties have significant findings of disability."                        The judge was

influenced particularly by Dr. Coblentz's concurrence with Dr.

Skolnick's    findings,   that    is,       the    muscle    petitioner        injured

controls "'balance and keeping people upright'" and "a torn or

                                        7                                      A-1690-15T3
ripped muscle will heal but with a scar that can cause pain,

discomfort and spasm with certain motions." Thus, the compensation

judge   found     the   objective      medical     findings    consistent      with

petitioner's subjective complaints of balance instability and

muscle fatigue.         The judge found, nevertheless, Dr. Coblentz's

attempts to minimize petitioner's injuries as disingenuous.

      The compensation judge also determined the objective findings

of   both   neurologic      experts,      Dr.   Crain   and   Dr.   Elmore,    "are

consistent with petitioner's complaints of a dropped foot that

causes her to fall."          Further, the judge noted both neurologic

experts concurred that petitioner suffers from PTSD due to the

incident.

      In her written decision, the compensation judge addressed

respondent's motion to dismiss petitioner's claim for fraud for

failing     to   disclose    her   2007    motor    vehicle    accident   to    the

respondent's evaluating physicians.                In denying the motion, the

judge found petitioner's prior orthopedic and psychiatric history

had been disclosed to respondent during the course of discovery

as early as August 13, 2012.              The judge also found petitioner's

cervical spine, injured in the 2007 motor vehicle accident, was

not injured in the underlying incident; reiterated a Second Injury

Fund application was not filed with the court; and considered



                                          8                               A-1690-15T3
petitioner's testimony that her treatments for the 2007 motor

vehicle accident did not prevent her from working.

     In rendering her decision, the compensation judge emphasized

she had the opportunity to observe petitioner on three trial days,

hear her testimony, review the medical testimony and medical

records in evidence, all of which led her to conclude petitioner

is totally and permanently disabled as a result of the shooting

incident.   The judge's ruling included an award of 450 weeks, and

also assessed against respondent an award of counsel fees in the

amount of $2,500 for defense of "various" motions made during

trial "based upon the history of the proceedings."

     On appeal, respondent argues, among other things:        (1) there

is insufficient credible evidence to support the compensation

judge's   finding   that   petitioner   was   permanently   and   totally

disabled based solely on the November 28, 2011 incident, and the

compensation judge violated its due process rights by excluding

evidence of petitioner's treatment for a prior motor vehicle

accident; (2) the testimony of petitioner's medical experts was

incompetent and should have been stricken from the record as net

opinion, for failure to define pertinent medical/legal criteria,

and for violating the requirements set forth in Allen v. Ebon




                                   9                              A-1690-15T3
Servs.    Int'l,   Inc.4   ("Allen        requirements");   and   (3)    the

compensation judge's imposition of counsel fees was unjustified.

Having    considered   these   and   respondent's   other   arguments,    we

decline to set aside any of the judge's rulings.

                                     II.

       Our review of workers' compensation cases is "limited to

whether the findings made could have been reached on sufficient

credible evidence present in the record . . . with due regard also

to the agency's expertise."          Hersh v. Cty. of Morris, 217 N.J.
236, 242 (2014) (alteration in original) (quoting Sager v. O.A.

Peterson Constr., Co., 182 N.J. 156, 164 (2004)); see also Renner

v. AT&T, 218 N.J. 435, 448 (2014).          We may not substitute our own

factfinding for that of the judge of compensation.            Lombardo v.

Revlon, Inc., 328 N.J. Super. 484, 488 (App. Div. 2000).           We must

defer to the factual findings and legal determinations made by the

judge of compensation "considering the proofs as a whole, with due

regard to the opportunity of the one who heard the witnesses to

judge their credibility."       Lindquist v. City of Jersey City Fire

Dep't, 175 N.J. 244, 262 (2003) (internal quotation marks and

citations omitted).




4
    237 N.J. Super. 132 (App. Div. 1989).

                                     10                            A-1690-15T3
       Importantly,   compensation    judges    possess     "expertise   with

respect to weighing the testimony of competing medical experts and

appraising the validity of [a petitioner's] compensation claim."

Ramos v. M & F Fashions, 154 N.J. 583, 598 (1998).            In the end, a

judge of compensation has the discretion to accept or reject expert

testimony, in whole or in part.           Kaneh v. Sunshine Biscuits, 321
N.J. Super. 507, 511 (App. Div. 1999); see also Kovach v. Gen.

Motors Corp., 151 N.J. Super. 546, 549 (App. Div. 1978) ("It must

be kept in mind that judges of compensation are regarded as

experts.").

       We will "appraise the record as if we were deciding the matter

at inception and make our own findings and conclusions" only if

the judge of compensation "went so wide of the mark that a mistake

must have been made[.]" Manzo v. Amalgamated Indus. Union Local

76B, 241 N.J. Super. 604, 609 (App. Div.), certif. denied, 122
N.J. 372 (1990)    (citations   omitted).     However,    we   afford    no

deference to a judge of compensation's interpretation of the law

and instead review legal questions de novo.           Renner, supra, 218

N.J. at 448.

       Against this legal backdrop, and mindful of our standard of

review, we affirm substantially for the reasons expressed by the

compensation judge in her written decision of November 17, 2015.

There is more than sufficient proof in the record to sustain the

                                     11                              A-1690-15T3
compensation judge's conclusion that petitioner is totally and

permanently disabled as a result of the incident.                   The objective

findings      of    both   parties'       experts     corroborate      petitioner's

subjective complaints, and amply support the judge's conclusions.

We add the following comments on the main points presented by

respondent.

                                           A.

       Contrary to respondent's contentions, the compensation judge

did not violate its due process rights by excluding evidence of

petitioner's        2007   motor    vehicle       accident.      Our     review     of

evidentiary        rulings    by        trial    courts,    including      workers'

compensation courts, is limited.                 See Vitale v. Schering-Plough

Corp., 447 N.J. Super. 98, 122 (App. Div.), certif. granted, 228
N.J. 421, certif. denied, 228 N.J. 430 (2016).                 "The general rule

as     to    the    admission      or     exclusion    of     evidence    is      that

'[c]onsiderable latitude is afforded a trial court in determining

whether to admit evidence, and that determination will be reversed

only    if   it    constitutes     an    abuse   of   discretion.'"       State     v.

Kuropchak, 221 N.J. 368, 385 (2015) (citation omitted).                        "Under

that standard, an appellate court should not substitute its own

judgment for that of the trial court, unless 'the trial court's

ruling "was so wide of the mark that a manifest denial of justice



                                           12                               A-1690-15T3
resulted."'" Ibid. (quoting State v. Marrero, 148 N.J. 469, 484

(1997)).

     Abiding   by   that   standard     of   review,   we   agree   with   the

compensation judge that petitioner's injuries from her 2007 motor

vehicle accident were properly excluded at trial.              As the judge

found in her written decision, neither party applied for Second

Injury Fund benefits pursuant to N.J.S.A. 34:15-95.                 Further,

there is no evidence in the record that petitioner's injuries from

her 2007 motor vehicle accident prevented her from working prior

to the 2011 incident.      On the contrary, as the judge observed, the

injuries petitioner sustained in the 2007 motor vehicle accident

did not affect her ability to work or function normally. Moreover,

petitioner injured her cervical spine in the prior 2007 motor

vehicle accident whereas her lumbar spine -- and not her cervical

spine -- was injured in the instant incident.                  In sum, the

compensation judge properly excluded evidence of the 2007 motor

vehicle accident as irrelevant in the compensation trial.

                                      B.

     We next turn to respondent's claims that petitioner's expert

medical testimony should have been stricken as incompetent.                  We

"apply [a] deferential approach to a trial court's decision to

admit expert testimony, reviewing it against an abuse of discretion



                                   13                                 A-1690-15T3
standard." Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344,

371 (2011).

     Initially, we find no merit to respondent's claims that Dr.

Skolnick and Dr. Crain rendered inadmissible net opinions.                   The

doctrine barring the admission at trial of net opinions is a

"corollary of [N.J.R.E. 703] . . . which forbids the admission

into evidence of an expert's conclusions that are not supported

by factual evidence or other data."      Townsend v. Pierre, 221 N.J.
36, 53-54 (2015) (alterations in original) (quoting Polzo v. Cty.

of Essex, 196 N.J. 569, 583 (2008)).        The net opinion principle

mandates experts "give the why and wherefore" supporting their

opinions, "rather than . . . mere conclusion[s]."                   Id. at 54

(quoting Borough of Saddle River v. 66 E. Allendale, LLC, 216 N.J.
115, 144 (2013)).    An expert's conclusion, therefore, must be

excluded "if it is based merely on unfounded speculation and

unquantified possibilities."      Vuocolo v. Diamond Shamrock Chems.

Co., 240 N.J. Super. 289, 300 (App. Div.), certif. denied, 122
N.J. 333 (1990).

     However,   "[t]he   net   opinion   rule   is    not    a    standard    of

perfection." Townsend, supra, 221 N.J. at 54. It does not require

experts organize or support their opinions in a specific manner

"that opposing counsel deems preferable."            Ibid.       Consequently,

"[a]n expert's proposed testimony should not be excluded merely

                                  14                                   A-1690-15T3
'because it fails to account for some particular condition or fact

which the adversary considers relevant.'"               Ibid. (quoting Creanga

v. Jardal, 185 N.J. 345, 360 (2005)).

      As the compensation judge noted in her decision, "both [of

petitioner's] experts testified as to the factual basis for their

opinions and the causal relationship between the gunshot wound and

[p]etitioner's current complaints."            Indeed, the judge's decision

is   replete   with   references      to    testimony    that   supported   each

expert's opinion.      For example, Dr. Skolnick testified that his

opinion was based upon his physical examination of petitioner, her

testimony at trial, and his review of the voluminous medical

records.    Dr. Crain's opinion was predicated upon his examination

of petitioner, which he testified to at length at trial utilizing

an anatomical model and the results of petitioners' CT scan.                  The

experts gave the "why and wherefore" of their opinions and, as

such, they were not "net."

      Secondly, we find no merit in respondent's argument that the

experts' failure to properly define the legal term, "reasonable

degree of medical probability or certainty," is fatal to their

respective     testimony.      We     have    defined    "reasonable    medical

certainty or probability" as "the general consensus of recognized

medical    thought    and   opinion    concerning       the   probabilities    of

conditions in the future based on present conditions."                 Schrantz

                                       15                               A-1690-15T3
v. Luancing, 218 N.J. Super. 434, 439 (Law Div. 1986) (citing

Boose v. Digate, 246 N.E.2d 50 (Ill. App. Ct. 1969)). If an expert

cannot demonstrate that he understands the essential meaning of

that phrase, his offered testimony "must be stricken because it

cannot be said that the opinions he gave were based on reasonable

medical probability."    Ibid.

     We have observed, however, in Eckert v. Rumsey Park Assocs.,

294 N.J. Super. 46, 51 (App. Div. 1996), certif. denied, 147 N.J.
579 (1997) (quoting Aspiazu v. Orgera, 535 A.2d 338, 343 (Conn.

1987)), it is not necessary for a testifying expert to use the

"'talismanic'   or   'magical    words'   represented   by    the    phrase

'reasonable degree of medical certainty.'"      Instead, to admit the

expert's testimony, a court only needs to be "persuaded that 'the

doctor was reasonably confident of the relationship between the

plaintiff's injury and [her] . . . diagnosis and treatment.'"

Ibid. It is therefore merely necessary for an expert to "convey[]"

the meaning of "reasonable degree of medical certainty" when

offering his opinion.   State v. McNeil, 405 N.J. Super. 39, 50-51

(App. Div.), certif. denied, 199 N.J. 130 (2009) (citing Eckert,

supra, 294 N.J. Super. at 51).

     We discern no reversible error, nor any manifest injustice,

in the trial court's allowance of petitioner's experts' testimony,

given their respective phrasing of the concept.              Although the

                                   16                               A-1690-15T3
compensation      judge    ruled       during     trial5        that   respondent's

objections would bear upon the weight of the evidence, the concept

does not require particular "talismanic" or "magical words" that

must be invoked.          Dr. Skolnick and Dr. Crain expressed their

respective opinions in terms of medical "probabilities" instead

of impermissible "possibilities."                We are thus satisfied that

neither expert misstated the basic concept.

       Nor are we persuaded by respondent's similar argument that

both   experts'      opinions   were    inadmissible       because     neither     Dr.

Skolnick nor Dr. Crain could properly                 define in legal terms

"permanent disability," or identify the three types of disability

set forth in N.J.S.A. 34:15-36.          Notably, respondent has not cited

any authority requiring an expert to define statutory terms or

classifications.        Having determined that Dr. Skolnick and Dr.

Crain were qualified to testify in their respective areas of

expertise,     the     compensation      judge     properly        accepted     their

opinions,    while     rejecting   the       opinions      of    the   respondent's

experts.     See Kaneh, supra, 321 N.J. Super. at 511.                     It was,

therefore, within the compensation judge's discretion to impart




5
  As noted above, it is unclear whether respondent raised this
objection in its post-trial submission to the court, inasmuch as
that submission was not included in its appellate appendix.

                                        17                                    A-1690-15T3
more weight to petitioner's experts, despite their inability on

the witness stand to recite on demand certain statutory terms.

       Turning to respondent's contention that petitioner's experts

failed to satisfy the Allen requirements, we are again unpersuaded.

In Allen, supra, we reversed a workers' compensation award of

permanent partial disability, and remanded for "redetermination

of permanent disability after reexaminations have been conducted."
237 N.J. Super. at 133, 136.       There, the compensation judge erred

by failing to set forth the specific findings required under

N.J.S.A. 34:15-36 and Perez v. Pantasote, Inc., 95 N.J. 105 (1984).

Id. at 135.     The compensation judge in Allen stated merely the

petitioner had "objective signs of substantial injury[.]"           Ibid.

Instead,    Perez,    supra,     requires   the   petitioner    make     "a

satisfactory showing of demonstrable objective medical evidence

of a functional restriction of the body, its members or organs."
95 N.J. at 116.      We, therefore, held a mere conclusory statement

that   petitioner    satisfied   those   requirements   is   insufficient

pursuant to N.J.S.A. 34:15-36.

       The present case, however, differs significantly from Allen.

In the compensation judge's seven-page written opinion, she set

forth specifically the objective medical evidence upon which she

based her decision, noted her credibility findings, discussed

petitioner's various medical issues and related explanations, and

                                    18                            A-1690-15T3
reconciled those findings with the underlying law.                      In sum, the

compensation    judge's     opinion      far    exceeds    the   mere    conclusory

statement that the petitioner in Allen had "objective signs of

substantial injury" which warranted reversal.

      Furthermore,     as    respondent        contends,    in   Allen       we   also

reversed the award because both treating physicians had evaluated

the     petitioner   thirty-five         months       before     the     disability

determination    was    made,      and        twenty-six   months       before     the

petitioner    testified.     "An   award        of   compensation      for   partial

permanent disability must be based on the disability that exists

at the time of the determination."              Allen, supra, 237 N.J. Super.

at 135 (citations omitted).         We decided a gap in time of thirty-

five months did not satisfy that requirement because "'the validity

of a medical finding of a permanent injury may decrease with the

passage of time."      Id. at 136 (quoting Perez, supra, 95 N.J. at

119).

      The timing of the expert evaluations in the present case is

distinguishable from Allen.              Dr. Skolnick examined petitioner

approximately two years after the incident, one year after her

discharge from physical treatment, and seven months after the date

of total disability.        Dr. Crain examined petitioner approximately

two years after the incident, thirteen months after her discharge

from physical treatment, nine months after her last counselling

                                         19                                   A-1690-15T3
session, and eight months after the date of total disability.                      As

we observed in Allen:         "'the Legislature . . . did not intend that

awards routinely be made on the basis of medical examinations

performed    shortly    after     the    accidents       and   well     before    the

hearings[.]'" Allen, supra, 237 N.J. Super. at 136 (quoting Perez,

supra, 95 N.J. at 119).             Significantly, here, two years had

transpired    between    the    incident       and    the   experts'     respective

examinations,    distinguishing         this   case    from    Allen,    where    the

accident was much more recent and the evaluation occurred before

the petitioner had time to improve.

                                         C.

     Lastly,     we     address     respondent's            argument     that    the

compensation judge lacked a legal basis to impose counsel fees for

filing a motion to dismiss for fraud pursuant to N.J.S.A. 34:15-

57.4.     Ordinarily, trial courts, including workers' compensation

courts,     possess    wide    discretion       in    ruling    on     counsel    fee

applications, and we afford substantial deference to those rulings

on appeal.     See Sroczynski v. Milek, 197 N.J. 36, 45-46 (2008);

see also Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444

(2001); Litton Indus., Inc. v. IMO Indus., Inc., 200 N.J. 372, 386

(2009).

     However,    appellate      courts       will    provide   relief    from    such

rulings in instances where the trial court has misapplied the law

                                        20                                  A-1690-15T3
or relied upon impermissible grounds.                     See, e.g., Rendine v.

Pantzer, 141 N.J. 292, 316-17 (1995) (recognizing the discretion

commonly    exercised      by    trial    judges     in    deciding    counsel    fee

applications); Walker v. Giuffre, 209 N.J. 124, 148 (2012) (holding

that a trial court's failure to comply with the methodology

prescribed by Rendine constitutes an abuse of discretion).

     Pursuant to N.J.S.A. 34:15-64, a judge of compensation "may

allow to the party in whose favor judgment is entered . . . a

reasonable attorney fee[.]" N.J.S.A. 34:15-64(a).                     Moreover, by

analogy, a Superior Court judge has "the inherent authority, if

not the obligation, to control the filing of frivolous motions and

to curtail "'harassing and vexatious litigation.'"                    Zehl v. City

of Elizabeth Bd. of Educ., 426 N.J. Super. 129, 139 (App. Div.

2012) (quoting Rosenblum v. Borough of Closter, 333 N.J. Super.
385, 387 (App. Div. 2000)).

     In    her   written     decision,        the   compensation   judge    awarded

petitioner a fee for "defense of the various Motions made during

the pendency of the trial . . . based upon the history of the

proceedings."        Because         judges    of   compensation      are   afforded

substantial      deference      in    assessing     counsel   fees,    we   are   not

convinced the compensation judge here abused her discretion.                      See

Sroczynski, supra, 197 N.J. at 45-46.                     The compensation judge

presided over the lengthy trial, and addressed various motions

                                          21                                 A-1690-15T3
raised by respondent throughout.        Respondent, in solely addressing

the motion to dismiss for fraud, while the judge assessed fee was

for "various" motions, does not explain how this fee was an abuse

of discretion, beyond claiming that it was "vindictive."          Even if

the   motions   were   not   frivolous,    the   compensation   judge   had

discretion pursuant to N.J.S.A. 34:15-64(a) to award reasonable

counsel fees.     We see no reason to disturb this ruling.

      Respondent's remaining arguments, to the extent we have not

specifically addressed them, lack sufficient merit to warrant

discussion in a written opinion.        See R. 2:11-3(e)(1)(D) and (E).6

      Affirmed.




6
  Because we denied respondent's motion to amend its notice of
appeal regarding its claim that the compensation judge erred in
granting petitioner's motion to enforce the order of total
disability, this argument is improperly before us.

                                   22                              A-1690-15T3